EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Avery Johnson (Registration No. 79,010) on August 31, 2022. 

The claims had been amended as following:

1.	(Currently amended) 	A method, comprising:
at an electronic device with a display and one or more input devices, including a touch-sensitive surface corresponding to the display:
	displaying a map of a geographic region on the display;
	detecting, via the first position first position on the map corresponds to a starting location on the map 
in response to detecting the first user input to select the first position 
	in accordance with a determination that the first position on the map corresponds to a street intersection 
	in accordance with a determination that the first position on the map corresponds not to [[a]] the street intersection nearest street intersection 
after detecting the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation relative to the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation; and
in response to detecting the second user input: 
determining the ending location based on the starting location and the first direction of navigation; and
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location, wherein the path connects the starting location to the ending location.

2.	 (Previously presented)	The method of claim 1, further comprising in response to detecting the first user input and before detecting the second user input, providing audio that includes a description of the starting location.

3.	(Original) 	The method of claim 1, wherein detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location.

4.	(Canceled) 

5.	(Previously presented) 	The method of claim 1, wherein determining the ending location based on the starting location and the first direction of navigation comprises: 
determining a first intersection along the path from the starting location; and 
designating the first intersection as the ending location. 

6.	(Previously presented) 	The method of claim 1, wherein in response to detecting the second user input, and in accordance with a determination of at least one point of interest along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one point of interest.

7.	 (Previously presented) 	The method of claim 1, wherein in response to detecting the second user input, and in accordance with a determination of a distance from the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information that includes the distance.

8.	(Currently amended) 	The method of claim 1, wherein in response to detecting the second user input, and in accordance with a determination of a distance from the starting location to a second nearest intersection along the path and between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the distance from the starting location to the second nearest intersection.

9.	(Previously presented) 	The method of claim 1, wherein in response to detecting the second user input, and in accordance with a determination of at least one hazard along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one hazard. 

10.	(Previously presented) 	The method of claim 1, wherein in response to detecting the second user input, and in accordance with a determination of an elevation change along the path between the starting location and the ending location, providing audio that includes the traversal information comprises providing audio information about the elevation change. 

11.	(Canceled) 

12.	(Previously presented) 	The method of claim 1, wherein providing the audio that includes the traversal information comprises providing an audio description of the ending location.

13.	(Previously presented) 	The method of claim 1, further comprising:
detecting, via the one or more input devices, a third user input to select an intersection on the map; and 
in response to detecting the third user input to select the intersection, providing audio of names of one or more thoroughfares that bisect the intersection. 

14.	(Currently amended) 	The method of claim 1, further comprising: 
after detecting the first user input, detecting, via the one or more input devices, a third user input that includes a drag gesture over a plurality of locations around the starting location; and
in response to detecting the third user input[[,]]:
determining one or more paths on the map that connect the starting location to one or more of the plurality of locations; and 
providing audio that includes traversal information about traversing along the one or more paths from the starting location. 

15.	(Original) 	The method of claim 14, further comprising: 
in response to detecting the third user input, and in accordance with a determination that the third user input is being performed:
determining a location of the plurality of locations that is associated with a current position of the drag gesture; 
determining a plurality of paths that are connected to the starting location; and
providing audio that includes traversal information about traversing along a path of the plurality of paths that connects the starting location to a location on the map nearest to the location that is associated with a current position of the drag gesture. 

16.	(Previously presented) 	The method of claim 15, wherein providing audio of the traversal information comprises providing a cardinal direction of travel from the starting location and along the path of the plurality of paths. 

17.	(Currently amended) 	The method of claim 14, further comprising:
in response to detecting the third user input[[,]]: 
determining the one or more paths that are connected to the starting location and are bisected by the drag gesture; and 
providing audio that includes street names of each path of the one or more paths in an order that the one or more paths are bisected by the drag gesture.

18.	(Previously presented) 	The method of claim 1, further comprising: 
after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; and
in response to detecting the third user input, designating the new location as the new starting location. 

19.	(Currently amended) 	The method of claim 18, further comprising:
after detecting the third user input, detecting, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and
[[and]] in response to detecting the fourth user input, designating the previous starting location as the new starting location. 

20.	(Currently amended) 	An electronic device, comprising:
a display;
a speaker;
one or more input devices, including a touch-sensitive surface corresponding to the display;
one or more processors;
memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying a map of a geographic region on the display;
detecting, via the first position first position on the map corresponds to a starting location on the map 
in response to detecting the first user input to select the first position 
	in accordance with a determination that the first position on the map corresponds to a street intersection 
	in accordance with a determination that the first position on the map corresponds not to [[a]] the street intersection nearest street intersection 
after detecting the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation relative to the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation; and
in response to detecting the second user input: 
determining the ending location based on the starting location and the first direction of navigation; and
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location, wherein the path connects the starting location to the ending location. 

21.	(Currently amended) 	A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of an electronic device with a display and one or more input devices, including a touch-sensitive surface corresponding to the display, cause the electronic device to:
display a map of a geographic region on the display;
detect, via the first position first position on the map corresponds to a starting location on the map 
in response to detecting the first user input to select the first position 
	in accordance with a determination that the first position on the map corresponds to a street intersection 
		in accordance with a determination that the first position on the map corresponds not to [[a]] the street intersection nearest street intersection 
after detecting the first user input, detect, via the one or more input devices, a second user input to select a first direction of navigation from the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation; and
in response to detecting the second user input: 
determine the ending location based on the starting location and the first direction of navigation; and
provide, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location, wherein the path connects the starting location to the ending location. 

22.	(Previously presented)	The method of claim 1, wherein the ending location includes an intersection that is closest to the starting location in the first direction of navigation. 

23.	(Currently amended)	The method of claim 1, 
		after selecting the starting location and after detecting the second user input, detecting, via the one or more input devices, a third user input and movement of the third user input to a first location on the map; 
		in response to detecting movement of the third user input to the first location on the map:
			selecting a second direction of navigation based on a relative direction between the starting location and the first location on the map;
			determining a second ending location based on the starting location and the second direction of navigation; and
			providing, based on the verbosity setting, second audio information that includes traversal information about traversing from the starting location to the second ending location in the second direction of navigation;
		after providing the second audio information, detecting further movement of the third user input to a second location on the map; and
		in response to detecting further movement of the third user input to the second location on the map:
			selecting a third direction of navigation based on a relative direction between the starting location and the second location on the map; 
			determining a third ending location based on the starting location and the third direction of navigation; and
			providing, based on the verbosity setting, third audio information that includes traversal information about traversing from the starting location to the third ending location in the third direction of navigation.

24.	(Previously presented)	The method of claim 1, wherein the second user input is a tap input.

25.	(Previously presented)	The method of claim 1, wherein the second user input is a drag gesture in the first direction, and wherein movement of the drag gesture changes the first direction of navigation to a second direction of navigation and changes the ending location to a second ending location in the second direction of navigation.

26.	(Canceled) 

27.	(New)	The electronic device of claim 20, wherein the one or more programs include instructions for:
in response to detecting the first user input and before detecting the second user input, providing audio that includes a description of the starting location.

28.	(New) 	The electronic device of claim 20, wherein detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location.

29.	(New) 	The electronic device of claim 20, wherein determining the ending location based on the starting location and the first direction of navigation comprises: 
determining a first intersection along the path from the starting location; and 
designating the first intersection as the ending location. 

30.	(New) 	The electronic device of claim 20, wherein in response to detecting the second user input, and in accordance with a determination of at least one point of interest along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one point of interest.

31.	(New) 	The electronic device of claim 20, wherein in response to detecting the second user input, and in accordance with a determination of a distance from the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information that includes the distance.

32.	(New) 	The electronic device of claim 20, wherein in response to detecting the second user input, and in accordance with a determination of a distance from the starting location to a second nearest intersection along the path and between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the distance from the starting location to the second nearest intersection.

33.	(New) 	The electronic device of claim 20, wherein in response to detecting the second user input, and in accordance with a determination of at least one hazard along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one hazard. 

34.	(New) 	The electronic device of claim 20, wherein in response to detecting the second user input, and in accordance with a determination of an elevation change along the path between the starting location and the ending location, providing audio that includes the traversal information comprises providing audio information about the elevation change. 

35.	(New) 	The electronic device of claim 20, wherein providing the audio that includes the traversal information comprises providing an audio description of the ending location.

36.	(New) 	The electronic device of claim 20, wherein the one or more programs include instructions for:
detecting, via the one or more input devices, a third user input to select an intersection on the map; and 
in response to detecting the third user input to select the intersection, providing audio of names of one or more thoroughfares that bisect the intersection. 

37.	(New) 	The electronic device of claim 20, wherein the one or more programs include instructions for: 
after detecting the first user input, detecting, via the one or more input devices, a third user input that includes a drag gesture over a plurality of locations around the starting location; and
in response to detecting the third user input:
determining one or more paths on the map that connect the starting location to one or more of the plurality of locations; and 
providing audio that includes traversal information about traversing along the one or more paths from the starting location. 

38.	(New) 	The electronic device of claim 37, wherein the one or more programs include instructions for: 
in response to detecting the third user input, and in accordance with a determination that the third user input is being performed:
determining a location of the plurality of locations that is associated with a current position of the drag gesture; 
determining a plurality of paths that are connected to the starting location; and
providing audio that includes traversal information about traversing along a path of the plurality of paths that connects the starting location to a location on the map nearest to the location that is associated with a current position of the drag gesture. 

39.	(New) 	The electronic device of claim 38, wherein providing audio of the traversal information comprises providing a cardinal direction of travel from the starting location and along the path of the plurality of paths. 

40.	(New) 	The electronic device of claim 37, wherein the one or more programs include instructions for:
in response to detecting the third user input:
determining the one or more paths that are connected to the starting location and are bisected by the drag gesture; and 
providing audio that includes street names of each path of the one or more paths in an order that the one or more paths are bisected by the drag gesture.

41.	(New) 	The electronic device of claim 20, wherein the one or more programs include instructions for: 
after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; and
in response to detecting the third user input, designating the new location as the new starting location. 

42.	(New) 	The electronic device of claim 41, wherein the one or more programs include instructions for:
after detecting the third user input, detecting, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and
in response to detecting the fourth user input, designating the previous starting location as the new starting location. 

43.	(New)	The electronic device of claim 20, wherein the ending location includes an intersection that is closest to the starting location in the first direction of navigation. 

44.	(New)	The electronic device of claim 20, wherein the one or more programs include instructions for:
		after selecting the starting location and after detecting the second user input, detecting, via the one or more input devices, a third user input and movement of the third user input to a first location on the map; 
		in response to detecting movement of the third user input to the first location on the map:
			selecting a second direction of navigation based on a relative direction between the starting location and the first location on the map;
			determining a second ending location based on the starting location and the second direction of navigation; and
			providing, based on the verbosity setting, second audio information that includes traversal information about traversing from the starting location to the second ending location in the second direction of navigation;
		after providing the second audio information, detecting further movement of the third user input to a second location on the map; and
		in response to detecting further movement of the third user input to the second location on the map:
			selecting a third direction of navigation based on a relative direction between the starting location and the second location on the map; 
			determining a third ending location based on the starting location and the third direction of navigation; and
			providing, based on the verbosity setting, third audio information that includes traversal information about traversing from the starting location to the third ending location in the third direction of navigation.

45.	(New)	The electronic device of claim 20, wherein the second user input is a tap input.

46.	(New)	The electronic device of claim 20, wherein the second user input is a drag gesture in the first direction, and wherein movement of the drag gesture changes the first direction of navigation to a second direction of navigation and changes the ending location to a second ending location in the second direction of navigation.


47.	(New)	The non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause the electronic device to:
in response to detecting the first user input and before detecting the second user input, provide audio that includes a description of the starting location.

48.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location.

49.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein determining the ending location based on the starting location and the first direction of navigation comprises: 
determining a first intersection along the path from the starting location; and 
designating the first intersection as the ending location. 

50.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein in response to detecting the second user input, and in accordance with a determination of at least one point of interest along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one point of interest.

51.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein in response to detecting the second user input, and in accordance with a determination of a distance from the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information that includes the distance.

52.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein in response to detecting the second user input, and in accordance with a determination of a distance from the starting location to a second nearest intersection along the path and between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the distance from the starting location to the second nearest intersection.

53.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein in response to detecting the second user input, and in accordance with a determination of at least one hazard along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one hazard. 

54.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein in response to detecting the second user input, and in accordance with a determination of an elevation change along the path between the starting location and the ending location, providing audio that includes the traversal information comprises providing audio information about the elevation change. 

55.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein providing the audio that includes the traversal information comprises providing an audio description of the ending location.

56.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause the electronic device to:
detect, via the one or more input devices, a third user input to select an intersection on the map; and 
in response to detecting the third user input to select the intersection, provide audio of names of one or more thoroughfares that bisect the intersection. 

57.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause the electronic device to: 
after detecting the first user input, detect, via the one or more input devices, a third user input that includes a drag gesture over a plurality of locations around the starting location; and
in response to detecting the third user input:
determine one or more paths on the map that connect the starting location to one or more of the plurality of locations; and 
provide audio that includes traversal information about traversing along the one or more paths from the starting location. 

58.	(New) 	The non-transitory computer readable storage medium of claim 57, wherein the instructions, when executed, cause the electronic device to: 
in response to detecting the third user input, and in accordance with a determination that the third user input is being performed:
determine a location of the plurality of locations that is associated with a current position of the drag gesture; 
determine a plurality of paths that are connected to the starting location; and
provide audio that includes traversal information about traversing along a path of the plurality of paths that connects the starting location to a location on the map nearest to the location that is associated with a current position of the drag gesture. 

59.	(New) 	The non-transitory computer readable storage medium of claim 58, wherein providing audio of the traversal information comprises providing a cardinal direction of travel from the starting location and along the path of the plurality of paths. 

60.	(New) 	The non-transitory computer readable storage medium of claim 57, wherein the instructions, when executed, cause the electronic device to:
in response to detecting the third user input:
determine the one or more paths that are connected to the starting location and are bisected by the drag gesture; and 
provide audio that includes street names of each path of the one or more paths in an order that the one or more paths are bisected by the drag gesture.

61.	(New) 	The non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause the electronic device to: 
after detecting the second user input, detect, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; and
in response to detecting the third user input, designate the new location as the new starting location. 

62.	(New) 	The non-transitory computer readable storage medium of claim 61, wherein the instructions, when executed, cause the electronic device to:
after detecting the third user input, detect, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and
in response to detecting the fourth user input, designate the previous starting location as the new starting location. 

63.	(New)	The non-transitory computer readable storage medium of claim 21, wherein the ending location includes an intersection that is closest to the starting location in the first direction of navigation. 

64.	(New)	The non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause the electronic device to:
		after selecting the starting location and after detecting the second user input, detect, via the one or more input devices, a third user input and movement of the third user input to a first location on the map; 
		in response to detecting movement of the third user input to the first location on the map:
			select a second direction of navigation based on a relative direction between the starting location and the first location on the map;
			determine a second ending location based on the starting location and the second direction of navigation; and
			provide, based on the verbosity setting, second audio information that includes traversal information about traversing from the starting location to the second ending location in the second direction of navigation;
		after providing the second audio information, detect further movement of the third user input to a second location on the map; and
		in response to detecting further movement of the third user input to the second location on the map:
			select a third direction of navigation based on a relative direction between the starting location and the second location on the map; 
			determine a third ending location based on the starting location and the third direction of navigation; and
			provide, based on the verbosity setting, third audio information that includes traversal information about traversing from the starting location to the third ending location in the third direction of navigation.

65.	(New)	The non-transitory computer readable storage medium of claim 21, wherein the second user input is a tap input.

66.	(New)	The non-transitory computer readable storage medium of claim 21, wherein the second user input is a drag gesture in the first direction, and wherein movement of the drag gesture changes the first direction of navigation to a second direction of navigation and changes the ending location to a second ending location in the second direction of navigation.


The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 20, and 21 when taken in the context of the claims as a whole, especially the concept of detecting, via the touch-sensitive surface corresponding to the display, a first user input to select a first position on the map, wherein the first position on the map corresponds to a starting location on the map; in response to detecting the first user input to select the first position on the map: in accordance with a determination that the first position on the map corresponds to a street intersection, setting the starting location to the first position on the map; and in accordance with a determination that the first position on the map corresponds not to the street intersection, setting the starting location to a nearest street intersection from the first position on the map; after detecting the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation relative to the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation; and in response to detecting the second user input: determining the ending location based on the starting location and the first direction of navigation; and providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location, wherein the path connects the starting location to the ending location.

At best the prior arts of record, specifically, Greenberg (US 20190178860 A1) teaches a method of displaying a map of a geographic region on the display; detecting, via the one or more input devices, a first user input to select a starting location on the map; after the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation from the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation and connects the starting location to the ending location, and wherein the path extends beyond a location of the second user input; in response to detecting the second user input, determining a path on the map (see Abstract, Fig. 5,  paragraph [0019], paragraph [0034]-[0036]). Fleizach et al. (US 20130332070 A1) teaches determining the ending location based on the starting location and the first direction of navigation; and providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location (see Abstract, paragraph [0064], paragraph [0068]). 

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 20, and 21 as a whole.

Thus, claims 1, 20, and 21 are allowed over the prior arts of record. Dependent claims 2-3, 5-10, 12-19, 22-25, and 27-66 are also allowable due to its dependency of independent claims 1, 20, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143